UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:March 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Destra Global L-Series Fund Destra International L-Series Fund Destra US All Cap L-Series Fund Semi-Annual Report March 31, 2011 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 4 Shareholder Expense Examples 11 Portfolio of Investments Destra Global L-Series Fund 13 Destra International L-Series Fund 19 Destra US All Cap L-Series Fund 23 Statements of Assets and Liabilities 27 Statements of Operations 28 Statements of Changes in Net Assets 29 Financial Highlights 30 Notes to Financial Statements 31 Board Considerations Regarding the Approval of the Investment Management Agreement 36 Board of Trustees and Officers 38 General Information 43 2 Dear Shareholders, Destra Capital Management LLC, the parent of your Funds’ adviser, Destra Advisors LLC, was born from the passion of experienced, hardworking financial industry professionals. We are dedicated to the core value of building durable portfolios for investors while aligning the interests and incentives of all involved. Downside protection is key to the success of equity investors, which is why it’s at the heart of our Responsible Alpha™ philosophy. This has led us to Zebra Capital Management, LLC (“Zebra”) and their unique approach to managing equity portfolios. The pioneering research of Zebra’s founders, Roger Ibbotson, Ph.D. and Zhiwu Chen, Ph.D., reveals that stocks with lower trading volumes offered better discounts and over time routinely outperformed their more popular actively traded, or liquid, peers. We created the Destra L-Series Funds, the Destra Global L-Series Fund, Destra International L-Series Fund and Destra US All Cap L-Series Fund, each sub-advised by Zebra and seeking to take advantage of Zebra’s investment strategy. Over the first three months of operations, from each Fund’s inception on December 30, 2010 through March 31, 2011, the Destra L-Series Funds all delivered positive returns. The net asset value total returns of Destra Global L-Series Fund Class A Shares was 5.80%, Destra International L-Series Fund Class A Shares was 5.33% and Destra US All Cap L-Series Fund Class A Shares was 6.67%. All were helped by the overall investor appetite for equities in the United States and global markets despite the regime upheavals in the Middle East and the tsunami in Japan. As the quarter came to a close we were informed by Zebra that firm co-founder and portfolio manager, Zhiwu Chen, decided to leave the firm in order to focus his energies on consulting opportunities in China, where he is recognized as an expert on investments and is frequently sought as a speaker and writer. His departure is not expected to create an impact on the performance of the Funds. While Dr. Chen played a role in the original research, and initial management of Zebra’s liquidity strategies, over the quarter much of his time has been spent away from Zebra. During this period, day-to-day management of the Funds had been fully transitioned to Roger Ibbotson, Ph.D. and Wendy Hu, Ph.D. In addition, Zebra has hired Mr. Eric Stokes, a 20 year industry veteran, as a third portfolio manager to replace Dr. Chen. We thank you for your continued investment in the Destra Funds. As you look over the L-Series Funds portfolio manager discussion, portfolio listings and financial data, please know that experience is what sets Destra apart. Our executives, advisory partners and sales professionals have decades of knowledge in their areas of expertise. We seek to rise above fleeting market statistics to provide portfolio enhancing strategies and products. By confidently taking the long term view, we forego what is easy in favor of what is right. To obtain further details on the Destra Capital Funds family please visit our website at www.destracapital.com, or call us at 1.877.855.3434. Cordially, Peter Amendolair Chief Investment Officer Destra Advisors LLC Investors should consider the investment objectives and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The Destra Global L-Series Fund’s prospectus, the Destra International L-Series Fund’s prospectus and the Destra US All Cap L-Series Fund’s prospectus contain this and other information relevant to an investment in the funds. Please read the prospectus carefully before you invest or send money. To obtain a prospectus, please contact your investment representative or Destra Investments LLC at 877.855.3434 or access our website at www.destracapital.com. 3 Management Discussion of Destra Global L-Series Fund The Destra Global L-Series Fund outperformed its benchmark index since its inception on December 30, 2010 through March 31, 2011. Over that period, the Fund’s Class A Shares excluding sales charges, gained 5.80% while the Russell Developed Index was up 5.34%. January was by far the best month for the Fund in relative terms while February demonstrated the best return on an absolute basis. Following two months of gains, equity markets halted their progress in March. The Japan earthquake had a chilling effect on stocks around the world, sending shares down sharply in mid-March. Remarkably, despite the human and economic toll, by the end of the month stocks had recovered virtually all of their lost ground. This created a V-shaped price pattern for the month. The Fund actually did quite well in Japan in March, on a relative basis. Relative to the Russell Developed index, the Fund’s Asian component generated over 300 bps in excess return in March and 393 bps in excess return for the quarter. The Fund’s Asian exposure was consistently overweight relative to the index, averaging 14.8% of assets versus an average of 10.7% in the Russell Developed index. The Fund was roughly in-line with the Russell Developed Index for European weighting, but underweight in North America. For the first quarter the Fund had an average weight of 59.2% in North America while the index held an average weight of 55.1%. This relative overweight position contributed negatively to performance, generating -241 bps in relative return. As for sector weights and return attributions, the Fund was consistently overweight in the Utilities sector, averaging 12.1% exposure versus 4.8% weight in the Russell Developed index. This overweighting contributed 35 bps in relative return. In Information Technology the Fund was significantly underweight, averaging a net negative weight of 8.5% relative to the index. This relatively smaller weighting also contributed positively, generating 139 bps in relative return. The top three contributors to performance for the quarter were Marathon Oil (0.9% of net assets at period end), Criteria Caixa Corp. (1.0% of net assets at period end), and Endesa S.A. (0.9% of net assets at period end). The three worst contributors were YPF S.A. (0.5% of net assets at period end), Chubu Electric Power (a Japanese utility, 0.6% of net assets at period end) and Kinross Gold (0.3% of net assets at period end). 4 Total Returns ended 3/31/2011 From Inception Destra Global L-Series Fund 3 Months on 12/30/2010 Class A Shares without sales charge 5.94% 5.80% Class A Shares with sales charge -0.13% -0.31% Class I Shares 6.01% 5.87% Russell Developed Index 5.20% 5.34% MSCI World Index 3.93% 4.24% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares has a maximum sales charge of 5.75%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. The fee waiver is contractual through December 31, 2013, after which it may be withdrawn at any time. These returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Class A share returns include combined Rule 12b-1 fees and service fees of up to 0.25% The Russell Developed Index is a commonly recognized market capitalization weighted index of widely held equity securities from developed economies, designed to measure broad global equity performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. Growth of $10,000 Investment Since Inception At Offering Price The graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. It is not possible to invest directly in an index. Investment returns and principal value will fluctuate with changes in market conditions and other factors and fund shares, when redeemed, may be worth more or less than their original cost. 5 Management Discussion of Destra International L-Series Fund The Destra International L-Series Fund outperformed its benchmark index since its inception on December 30, 2010 through March 31, 2011. Over that period the Fund’s Class A Shares excluding sales charges, gained 5.33% while the Russell Developed ex-US Index returned 4.69%. January was the best month for the Fund in relative terms and on an absolute basis. Following two months of gains, equity markets halted their progress in March. The Japan earthquake had a chilling effect on stocks around the world, sending shares down sharply in mid-March. Remarkably, despite the human and economic toll, by the end of the month stocks had recovered much of their lost ground. This created a V-shaped price pattern for the month and resulted in a strong showing for the quarter. For the first three months of the year the Fund was slightly overweight North America relative to the Russell Developed ex-US, with 14.6% of assets versus 10% in the index. This weighting made a negative contribution to relative returns on the order of -43 bps. The Fund was underweight Australia by 4.7%. This too made a negative contribution to relative returns, creating -46 bps of underperformance. A significant portion of the Fund’s outperformance for the quarter is attributable to holdings in Spain, Portugal, and Greece, which in January accounted for 146 bps in returns relative to the Russell Developed ex-US. As we might expect, given the Fund’s preference for companies with good fundamentals that are less popular with investors, the Utilities sector was overweight relative to the Russell Developed ex-US index. The Fund had a 13% weight in Utilities while the index was weighted at just 5.1%. This generated positive relative return of 118 bps. The Materials sector was underweighted in the Fund, with 5.8% of assets, versus 11.7% for the index. This resulted in a relative underperformance of the Fund by 73 bps. The top three contributors to performance for the quarter were Criteria Caixa Corp. (2.2% of net assets at period end), Endesa S.A. (2.0% of net assets at period end), and CIA Petroleos (1.0% of net assets at period end). The three worst contributors were Associated British Foods (0.5% of net assets at period end), Chubu Electric Power (a Japanese utility, 0.8% of net assets at period end) and International Power (0.4% of net assets at period end). 6 Total Returns ended 3/31/2011 From Inception Destra International L-Series Fund 3 Months on 12/30/2010 Class A Shares without sales charge 5.61% 5.33% Class A Shares with sales charge -0.44% -0.75% Class I Shares 5.68% 5.40% Russell Developed ex US Index 4.05% 4.69% MSCI World ex US Index 2.81% 3.37% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares has a maximum sales charge of 5.75%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. The fee waiver is contractual through December 31, 2013, after which it can be withdrawn at any time. These returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Class A share returns include combined Rule 12b-1 fees and service fees of up to 0.25% The Russell Developed ex US Index is a commonly recognized market capitalization weighted index of widely held equity securities from developed economies, designed to measure broad international equity performance. The MSCI World ex US Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding United States shares. Growth of $10,000 Investment Since Inception At Offering Price The graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World, ex US Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. It is not possible to invest directly in an index. Investment returns and principal value will fluctuate with changes in market conditions and other factors and fund shares, when redeemed, may be worth more or less than their original cost. 7 Management Discussion of Destra US All Cap L-Series Fund The Destra All Cap L-Series Fund outperformed its benchmark index since its inception on December 30, 2010 through March 31, 2011. Over that period, the Fund’s Class A shares excluding sales charges, gained 6.67% while the Russell 3000 returned 6.27%. January was by far the best month for the Fund in relative terms while February demonstrated the best return on an absolute basis. Following two months of gains, equity markets halted their progress in March. The Japan earthquake had a chilling effect on stocks around the world, sending shares down sharply in mid-March. Remarkably, despite the human and economic toll, by the end of the month stocks had recovered virtually all of their lost ground. This created a V-shaped price pattern for the month. The Fund did not recover quite as quickly as the broader index during the final two weeks of March, but its lower beta will often cause it to lag when markets surge higher. As of the end of March the Fund was overweight in Financials (mostly insurance companies) and Utilities, while underweight in Information Technology. Specifically, the Fund had 23% of its weight in Financials versus 15% in the Russell 3000 Index and this was relatively consistent throughout the quarter. The average overweighting in Financials for Q1 was 7.7%. Over the three-month period, Financials contributed 0.47% of outperformance relative to the index. The Fund was overweight utilities by 12.4% in the first quarter when compared to the Russell 3000. The Fund’s underweighting of Information Technology, while generating 0.19% of return relative to the index in March, was a drag on performance in the first two months and for the quarter overall. Information Technology contributed -0.40% to returns relative to the index during the quarter. During Q1 the Fund averaged 5.3% weight in Information Technology versus 18.3% in the Russell 3000. The top three contributors to performance for the quarter were Marathon Oil (1.7% of net assets at period end), Capital One (1.4% of net assets at period end), and Lockheed Martin (2.0% of net assets at period end). The three worst contributors were PG&E Corp. (0.7% of net assets at period end), Kinross Gold (0.3% of net assets at period end), and YPF S.A. (0.5% of net assets at period end). 8 Total Returns ended 3/31/2011 From Inception Destra US All Cap L-Series Fund 3 Months on 12/30/2010 Class A Shares without sales charge 6.67% 6.67% Class A Shares with sales charge 0.50% 0.50% Class I Shares 6.73% 6.73% Russell 3000 Index 6.38% 6.27% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares has a maximum sales charge of 5.75%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. The fee waiver is contractual through December 31, 2013, after which it can be withdrawn at any time. These returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Class A share returns include combined Rule 12b-1 fees and service fees of up to 0.25% The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Russell 3000 Index is a registered trademark of the Frank Russell Company. Growth of $10,000 Investment Since Inception At Offering Price The graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Russell 3000 Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. It is not possible to invest directly in an index. Investment returns and principal value will fluctuate with changes in market conditions and other factors and fund shares, when redeemed, may be worth more or less than their original cost. 9 Economic Outlook With jobs beginning to trend slightly better, investors are actually beginning to think about life after the Federal Reserve’s second round of quantitative easing, or “QE II”. While still weak when compared to other recoveries, the employment reports are slowly improving and if they continue in that vein it is very unlikely that the Federal Reserve will extend its asset purchases. Of course, while everyone agrees that QE II has helped put a floor under equities, it’s not certain that the cessation of purchases will have the opposite effect. Clearly one economic topic on investor’s minds is inflation. A weak labor market makes it very unlikely that inflation will take hold, because workers have very little wage-bargaining power. Most of the angst about inflation today actually stems from the fact that commodity prices have been surging. That can cause considerable short-term pain for consumers, but the Fed is convinced that such a spike will be transitory. Moreover, it turns out that there is a high degree of correlation between commodity prices and Fed Treasury purchases. So if the Fed does discontinue its program, it is reasonable to expect commodity prices to flatten, or retreat, just as they did between Sept. ’09 and Aug. ’10. Forward Looking Statement Disclosure This document may contain forward-looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning future operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statement involve risks and uncertainties. Because these forward-looking statement are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio manager or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. 10 Overview of Fund Expenses — As of March 31, 2011 (unaudited) As a shareholder of the Destra Investment Trust, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 12/30/10* to 3/31/11” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expense Expenses Ratios Paid Beginning Ending During the During the Account Account Period Period Value Value 12/30/10* 12/30/10* 12/30/10* 3/31/11 to 3/31/11 to 3/31/11 Destra Global L-Series Fund Class A Actual $ $ % $ † Hypothetical (5% return before expenses) % †† Destra Global L-Series Fund Class I Actual % † Hypothetical (5% return before expenses) % †† Destra International L-Series Fund Class A Actual % † Hypothetical (5% return before expenses) % †† Destra International L-Series Fund Class I Actual % † Hypothetical (5% return before expenses) % †† 11 Overview of Fund Expenses — As of March 31, 2011, continued (unaudited) Annualized Expense Expenses Ratios Paid Beginning Ending During the During the Account Account Period Period Value Value 12/30/10* 12/30/10* 12/30/10* 3/31/11 to 3/31/11 to 3/31/11 Destra US All Cap L-Series Fund Class A Actual $ $ % $ † Hypothetical (5% return before expenses) % †† Destra US All Cap L-Series Fund Class I Actual % † Hypothetical (5% return before expenses) % †† * Commencement of operations. † Expenses are calculated using each Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value for the period, multiplied by 92/365 (to reflect commencement of operations). †† Expenses are calculated using Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value for the period, multiplied by 182/365 (to reflect the six-months period). Hypothetical expenses assume the Fund was outstanding for a full six- month period and not the shorter actual period shown above. 12 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS March 31, 2011 (unaudited) Number of Shares Description Fair Value Common Stocks - 98.1% Argentina - 0.6% 92 Pampa Energia SA, ADR $ 1,304 YPF SA, ADR Austria - 2.1% 76 EVN AG 43 Lenzing AG 6 Mayr-Melnhof Karton AG OMV AG 47 Raiffeisen Bank International AG 37 Strabag SE Telekom Austria AG 41 Verbund AG 37 Vienna Insurance Group AG Wiener Versicherung Gruppe Belgium - 3.5% 10 Ackermans & van Haaren NV Belgacom SA 45 Colruyt SA Dexia SA* D’Ieteren SA NV 47 Elia System Operator SA NV 45 Groupe Bruxelles Lambert SA KBC Groep NV* 17 Mobistar SA 9 Sofina SA Bermuda - 2.1% 59 Alterra Capital Holdings Ltd 31 Aspen Insurance Holdings Ltd Assured Guaranty Ltd 68 Axis Capital Holdings Ltd Catlin Group Ltd 24 Endurance Specialty Holdings Ltd 14 Everest Re Group Ltd Hiscox Ltd 88 Lancashire Holdings Ltd 38 Montpelier Re Holdings Ltd 41 PartnerRe Ltd 18 Platinum Underwriters Holdings Ltd 38 RenaissanceRe Holdings Ltd 36 Ship Finance International Ltd 17 Signet Jewelers Ltd.* 44 Validus Holdings Ltd Brazil - 0.2% Brasil Telecom SA, ADR 21 Cia de Saneamento Basico do Estado de Sao Paulo, ADR Number of Shares Description Fair Value Canada - 8.3% BCE, Inc $ 10,866 68 Brookfield Asset Management, Inc. - Class A 23 Cameco Corp Canadian Imperial Bank of Commerce Canadian National Railway Co 39 Canadian Pacific Railway Ltd CGI Group, Inc. - Class A* 91 Enbridge, Inc Encana Corp Kinross Gold Corp 56 Magna International, Inc 51 Manulife Financial Corp Nexen, Inc Rogers Communications, Inc. - Class B Shaw Communications, Inc. - Class B Sun Life Financial, Inc 62 Talisman Energy, Inc TransCanada Corp Finland - 0.9% Fortum OYJ 67 Sanoma OYJ France - 4.1% 25 Aeroports de Paris 10 bioMerieux 8 Bollore 48 Christian Dior SA 12 Ciments Francais SA CNP Assurances 11 Colas SA 11 Credit Industriel et Commercial 4 Dassault Aviation SA 17 EDF Energies Nouvelles SA 26 Eiffage SA 12 Euler Hermes SA* 2 Financiere de l’Odet 19 Imerys SA PagesJaunes Groupe 67 Rexel SA* 53 SCOR SE 12 SEB SA 12 Societe BIC SA 37 Societe des Autoroutes Paris-Rhin-Rhone 15 Vicat des Ciments SA Gabon - 0.1% 2 Total Gabon See notes to financial statements. 13 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value Germany - 2.1% 16 Aurubis AG $ 855 10 Axel Springer AG EnBW Energie Baden-Wuerttemberg AG 10 Fielmann AG 76 Freenet AG 23 Fresenius SE & Co. KGaA 16 Generali Deutschland Holding AG 45 Hannover Rueckversicherung AG 22 MVV Energie AG 13 SMA Solar Technology AG 39 Wuestenrot & Wuerttembergische AG Greece - 0.9% 17 Bank of Greece Coca-Cola Hellenic Bottling Co. SA 92 Hellenic Petroleum SA OPAP SA Public Power Corp. SA Ireland - 1.0% 39 Accenture PLC - Class A Covidien PLC 19 Ingersoll-Rand PLC 46 Kerry Group PLC - Class A Israel - 0.1% 18 Elbit Systems Ltd.* Italy - 0.3% Banca Popolare dell’Emilia Romagna Scrl 98 Banca Popolare di Sondrio Scrl 81 Societa Iniziative Autostradali e Servizi SpA Japan - 13.9% AEON Mall Co., Ltd Aisin Seiki Co., Ltd Asahi Glass Co., Ltd Brother Industries Ltd 1 Central Japan Railway Co Century Tokyo Leasing Corp Chubu Electric Power Co., Inc Chugai Pharmaceutical Co., Ltd. DENSO Corp Electric Power Development Co., Ltd Heiwa Corp Hitachi Chemical Co., Ltd Number of Shares Description Fair Value Honda Motor Co., Ltd., ADR $ 9,154 Hulic Co., Ltd ITOCHU Corp Izumi Co., Ltd 1 Japan Tobacco, Inc 3 Jupiter Telecommunications Co., Ltd 1 KDDI Corp Kewpie Corp Kobe Steel Ltd KYOWA EXEO Corp Megmilk Snow Brand Co., Ltd Mitsubishi Corp Mitsubishi Tanabe Pharma Corp. 40 Mitsubishi UFJ Lease & Finance Co., Ltd The Nishi-Nippon City Bank Ltd 4 NTT DOCOMO, Inc 1 NTT Urban Development Corp 1 PGM Holdings K.K Sapporo Hokuyo Holdings, Inc Sega Sammy Holdings, Inc Shikoku Electric Power Co., Inc 1 SKY Perfect JSAT Holdings, Inc. Sony Financial Holdings, Inc Sumitomo Corp Sumitomo Mitsui Trust Holdings, Inc Takeda Pharmaceutical Co., Ltd Tokai Rubber Industries Ltd Toyota Auto Body Co., Ltd Toyota Tsusho Corp 10 USS Co., Ltd Luxembourg - 0.7% 32 Millicom International Cellular SA 47 RTL Group* Mexico - 0.4% 82 Fresnillo PLC 99 Telefonos de Mexico SAB de CV, ADR Netherlands - 1.7% AEGON NV* 38 CNH Global NV* 98 Heineken Holding NV 14 Hunter Douglas NV 62 New World Resources NV Royal Dutch Shell PLC - Class A, ADR See notes to financial statements. 14 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value Peru - 0.1% 55 Hochschild Mining PLC $ 568 Philippines - 0.1% 18 Philippine Long Distance Telephone Co., ADR Portugal - 1.8% Banco Espirito Santo SA Brisa Auto-Estradas de Portugal SA CIMPOR-Cimentos de Portugal, SGPS SA EDP-Energias de Portugal SA Portucel-Empresa Produtora de Pasta e Papel SA Portugal Telecom, SGPS SA South Korea - 0.1% 45 SK Telecom Co., Ltd., ADR Spain - 4.2% ACS Actividades de Construccion y Servicios SA Banco Espanol de Credito SA 84 Caja de Ahorros del Mediterraneo Cia Espanola de Petroleos SA 28 Corporacion Financiera Alba SA Criteria Caixa Corp SA Endesa SA 39 Grupo Catalana Occidente SA Mapfre SA 15 Prosegur Compania de Seguridad SA 99 Telefonica SA, ADR 92 Zardoya Otis SA Switzerland - 1.9% ACE Ltd 36 Allied World Assurance Co. Holdings Ltd 93 Ferrexpo PLC 51 Garmin Ltd 18 Novartis AG, ADR TE Connectivity Ltd 30 Tyco International Ltd Taiwan - 0.1% 66 Taiwan Semiconductor Manufacturing Co., Ltd., ADR United Arab Emirates - 0.2% Dragon Oil PLC* Number of Shares Description Fair Value United Kingdom - 4.9% 3i Group PLC $ 781 Aberdeen Asset Management PLC Amlin PLC Ashmore Group PLC Associated British Foods PLC Aviva PLC Balfour Beatty PLC 11 British American Tobacco PLC, ADR British Sky Broadcasting Group PLC BT Group PLC 72 Carillion PLC Centrica PLC 34 Diageo PLC, ADR Eurasian Natural Resources Corp. PLC GlaxoSmithKline PLC, ADR 76 Hargreaves Lansdown PLC 65 Imperial Tobacco Group PLC 99 Intermediate Capital Group PLC International Power PLC 94 Investec PLC J Sainsbury PLC 41 Jardine Lloyd Thompson Group PLC 65 Millennium & Copthorne Hotels PLC National Grid PLC Northumbrian Water Group PLC 62 Pennon Group PLC 51 Petrofac Ltd 82 PZ Cussons PLC 36 Reckitt Benckiser Group PLC 35 Schroders PLC Scottish & Southern Energy PLC 85 Shaftesbury PLC 58 Smiths Group PLC 19 Spectris PLC 13 Spirax-Sarco Engineering PLC Sports Direct International* 77 St. James’s Place PLC Stagecoach Group PLC Standard Life PLC 66 Unilever PLC 43 Willis Group Holdings PLC United States - 41.7% 27 Aecom Technology Corp.* 23 Aetna, Inc 93 Aflac, Inc 20 Agilent Technologies, Inc.* 24 AGL Resources, Inc 13 Air Products & Chemicals, Inc See notes to financial statements. 15 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value United States (continued) 4 Alleghany Corp.* $ 1,350 18 Allergan, Inc 16 Alliance Holdings GP LP 26 Alliant Energy Corp 10 Alliant Techsystems, Inc 28 The Allstate Corp 77 Ameren Corp American Capital Ltd.* American Electric Power Co., Inc 50 American Financial Group, Inc 31 American Water Works Co., Inc 16 AmeriGas Partners LP 15 Ameriprise Financial, Inc 23 AMETEK, Inc Amkor Technology, Inc.* 16 Aon Corp 15 AptarGroup, Inc Archer-Daniels-Midland Co Ares Capital Corp 37 Arrow Electronics, Inc.* 32 Assurant, Inc 23 Atmos Energy Corp 30 Automatic Data Processing, Inc. 3 AutoZone, Inc.* 47 Avnet, Inc.* 25 Avon Products, Inc 61 AVX Corp 42 Ball Corp 35 Baxter International, Inc 45 Becton Dickinson and Co 15 Bed Bath & Beyond, Inc.* 14 Biogen Idec, Inc.* 23 BlackRock, Inc 41 Boardwalk Pipeline Partners LP 19 BOK Financial Corp Brookfield Properties Corp 16 Brown-Forman Corp. - Class B 12 Buckeye Partners LP 31 CA, Inc Capital One Financial Corp 20 Cardinal Health, Inc 15 Celgene Corp.* 18 CenturyLink, Inc 95 The Chubb Corp 45 Cincinnati Financial Corp 3 CME Group, Inc CNA Financial Corp.* 18 Commerce Bancshares, Inc 51 Computer Sciences Corp 60 Consolidated Edison, Inc Corning, Inc 71 Coventry Health Care, Inc.* 22 CSX Corp Number of Shares Description Fair Value 39 Danaher Corp $ 2,024 Dell, Inc.* Dominion Resources, Inc 13 Donaldson Co., Inc 34 DPL, Inc 16 DST Systems, Inc 37 DTE Energy Co Duke Energy Corp 20 Eaton Corp 97 Edison International 43 El Paso Pipeline Partners LP 22 Energen Corp 39 Energy Transfer Equity LP 56 Entergy Corp 12 Erie Indemnity Co. - Class A EXCO Resources, Inc Exelon Corp 23 Express Scripts, Inc.* 35 Federal-Mogul Corp.* 18 FedEx Corp 51 Fidelity National Financial, Inc. - Class A 39 Franklin Resources, Inc 37 The Gap, Inc General Dynamics Corp 38 General Mills, Inc GenOn Energy, Inc.* 28 Genuine Parts Co 50 Gilead Sciences, Inc.* 37 Great Plains Energy, Inc 43 Harris Corp 23 The Hartford Financial Services Group, Inc 36 HCC Insurance Holdings, Inc 97 Hess Corp 19 H.J. Heinz Co 62 Hormel Foods Corp 14 Hubbell, Inc. - Class B 68 Humana, Inc.* 15 Huntington Ingalls Industries, Inc.* 21 Icahn Enterprises LP 30 Illinois Tool Works, Inc 49 Impax Laboratories, Inc.* 47 Ingram Micro, Inc. - Class A* 14 International Flavors & Fragrances, Inc 26 The JM Smucker Co 16 John Wiley & Sons, Inc. - Class A 41 Johnson Controls, Inc 22 Kellogg Co 88 Kimberly-Clark Corp 13 Kinder Morgan Energy Partners LP 38 The Kroger Co See notes to financial statements. 16 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value United States (continued) 37 L-3 Communications Holdings, Inc $ 2,897 76 Lear Corp Liberty Media Corp. - Class A* Lockheed Martin Corp 91 Loews Corp 9 Lorillard, Inc 24 Magellan Midstream Partners LP Marathon Oil Corp 3 Markel Corp.* 85 Marsh & McLennan Cos., Inc 23 McCormick & Co., Inc 67 The McGraw-Hill Cos., Inc 15 McKesson Corp 45 MDU Resources Group, Inc 12 Mead Johnson Nutrition Co 20 Medco Health Solutions, Inc.* 18 Mercury General Corp 50 Molson Coors Brewing Co. - Class B 11 Murphy Oil Corp 25 National Oilwell Varco, Inc 31 Natural Resource Partners LP 32 Nelnet, Inc. - Class A News Corp. - Class A NextEra Energy, Inc 21 Norfolk Southern Corp 14 Northern Trust Corp 90 Northrop Grumman Corp 21 NSTAR 11 NuStar Energy LP Och-Ziff Capital Management Group Class A 25 OGE Energy Corp 18 Omnicom Group, Inc 12 ONEOK Partners LP 72 Oshkosh Corp.* 9 Parker Hannifin Corp 85 PG&E Corp Pilgrim’s Pride Corp.* 22 Plains All American Pipeline LP 10 PPG Industries, Inc 28 PPL Corp 18 Praxair, Inc 8 Precision Castparts Corp 12 ProAssurance Corp.* 66 Progress Energy, Inc The Progressive Corp 25 Protective Life Corp Prudential Financial, Inc Public Service Enterprise Group, Inc 21 Raymond James Financial, Inc Raytheon Co Number of Shares Description Fair Value 30 Reinsurance Group of America, Inc $ 1,883 Reynolds American, Inc 28 SCANA Corp 23 Scripps Networks Interactive, Inc. - Class A 8 SEACOR Holdings, Inc.* 33 Sealed Air Corp 14 Sempra Energy SLM Corp.* 25 Sonoco Products Co Spectra Energy Corp 20 St. Jude Medical, Inc State Street Corp 74 Stryker Corp 9 Sunoco Logistics Partners LP Sysco Corp 15 T. Rowe Price Group, Inc 23 Thermo Fisher Scientific, Inc.* Thomson Reuters Corp 21 Time Warner Cable, Inc 23 The TJX Cos., Inc 20 Torchmark Corp 22 Transatlantic Holdings, Inc The Travelers Cos., Inc 49 TRW Automotive Holdings Corp.* 26 UGI Corp 30 Unitrin, Inc 76 Unum Group Viacom, Inc. - Class B 2 The Washington Post Co. - Class B 80 Waste Management, Inc 19 Weight Watchers International, Inc 23 WellPoint, Inc 39 Western Union Co 81 Williams Partners LP 45 W.R. Berkley Corp Xcel Energy, Inc 83 Xerox Corp 27 Yum! Brands, Inc Total Common Stocks (Cost $985,497) See notes to financial statements. 17 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value Money Market Mutual Funds - 1.8% United States - 1.8% Fidelity Institutional Money Market Prime, 0.04% (a) (Cost $18,842) $ 18,842 Total Investments - 99.9% (Cost $1,004,339) Other Assets in excess of Liabilities - 0.1% Net Assets - 100.0% $ 1,059,503 % of Summary by Industry Fair Value Net Assets Automobiles & Components $ 34,724 3.3% Banks Capital Goods Commercial & Professional Services Consumer Durables & Apparel Consumer Services Diversified Financials Energy Food & Staples Retailing Food, Beverage & Tobacco Health Care Equipment & Services Household & Personal Products Insurance Materials Media Pharmaceuticals, Biotechnology & Life Sciences Real Estate Retailing Semiconductors & Semiconductor Equipment Software & Services Technology Hardware & Equipment Telecommunication Services Transportation Utilities Money Market Mutual Funds Total Investments Other Assets in excess of Liabilities Net Assets 100.0% ADR - American Depositary Receipt AG - Stock Corporation GP - General Partnership LP - Limited Partnership NV - Publicly Traded Company OYJ - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAB de CV – Variable Capital Company SE - Stock Corporation SpA - Limited Share Company *- Non-income producing security. (a)- Interest rate shown reflects yield as of March 31, 2011. See notes to financial statements. 18 DESTRA INTERNATIONAL L-SERIES FUND PORTFOLIO OF INVESTMENTS March 31, 2011 (unaudited) Number of Shares Description Fair Value Common Stocks - 98.4% Argentina - 0.5% 75 Pampa Energia SA, ADR $ 1,063 89 YPF SA, ADR Austria - 4.6% EVN AG 93 Lenzing AG 13 Mayr-Melnhof Karton AG OMV AG Raiffeisen Bank International AG 81 Strabag SE Telekom Austria AG 91 Verbund AG 93 Vienna Insurance Group AG Wiener Versicherung Gruppe Belgium - 7.9% 23 Ackermans & van Haaren NV Belgacom SA 97 Colruyt SA Dexia SA* D’Ieteren SA NV Elia System Operator SA NV Groupe Bruxelles Lambert SA KBC Groep NV* 38 Mobistar SA 20 Sofina SA Bermuda - 2.6% 57 Alterra Capital Holdings Ltd 30 Aspen Insurance Holdings Ltd Assured Guaranty Ltd 66 Axis Capital Holdings Ltd Catlin Group Ltd 23 Endurance Specialty Holdings Ltd 14 Everest Re Group Ltd Hiscox Ltd Lancashire Holdings Ltd 36 Montpelier Re Holdings Ltd 40 PartnerRe Ltd 18 Platinum Underwriters Holdings Ltd 36 RenaissanceRe Holdings Ltd 29 Ship Finance International Ltd 14 Signet Jewelers Ltd.* 43 Validus Holdings Ltd Brazil - 0.2% 85 Brasil Telecom SA, ADR 18 Cia de Saneamento Basico do Estado de Sao Paulo, ADR Number of Shares Description Fair Value Canada - 7.0% BCE, Inc $ 8,867 58 Brookfield Asset Management, Inc. - Class A 19 Cameco Corp Canadian Imperial Bank of Commerce Canadian National Railway Co 32 Canadian Pacific Railway Ltd 83 CGI Group, Inc. - Class A* 74 Enbridge, Inc Encana Corp Kinross Gold Corp 46 Magna International, Inc. 50 Manulife Financial Corp 88 Nexen, Inc Rogers Communications, Inc. - Class B Shaw Communications, Inc. - Class B Sun Life Financial, Inc 50 Talisman Energy, Inc TransCanada Corp Finland - 2.1% Fortum OYJ Sanoma OYJ France - 9.3% 57 Aeroports de Paris 22 bioMerieux 18 Bollore Christian Dior SA 27 Ciments Francais SA CNP Assurances 25 Colas SA 25 Credit Industriel et Commercial 9 Dassault Aviation SA 39 EDF Energies Nouvelles SA 58 Eiffage SA 29 Euler Hermes SA* 4 Financiere de l’Odet 42 Imerys SA PagesJaunes Groupe Rexel SA* SCOR SE 28 SEB SA 28 Societe BIC SA 82 Societe des Autoroutes Paris-Rhin-Rhone 34 Vicat des Ciments SA Gabon - 0.2% 4 Total Gabon See notes to financial statements. 19 DESTRA INTERNATIONAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value Germany - 4.8% 36 Aurubis AG $ 1,924 22 Axel Springer AG EnBW Energie Baden- Wuerttemberg AG 22 Fielmann AG Freenet AG 52 Fresenius SE & Co. KGaA 44 Generali Deutschland Holding AG Hannover Rueckversicherung AG 49 MVV Energie AG 30 SMA Solar Technology AG 87 Wuestenrot & Wuerttembergische AG Greece - 2.1% 41 Bank of Greece Coca-Cola Hellenic Bottling Co. SA Hellenic Petroleum SA OPAP SA Public Power Corp. SA Ireland - 1.0% 32 Accenture PLC - Class A 88 Covidien PLC 16 Ingersoll-Rand PLC 98 Kerry Group PLC - Class A Israel - 0.1% 15 Elbit Systems Ltd.* Italy - 0.6% Banca Popolare dell’Emilia Romagna Scrl Banca Popolare di Sondrio Scrl Societa Iniziative Autostradali e Servizi SpA Japan - 22.3% AEON Mall Co., Ltd Aisin Seiki Co., Ltd Arnest One Corp Asahi Glass Co., Ltd Benesse Holdings, Inc Brother Industries Ltd 1 Central Japan Railway Co Century Tokyo Leasing Corp Chubu Electric Power Co., Inc Chugai Pharmaceutical Co., Ltd Daiichikosho Co., Ltd Daito Trust Construction Co., Ltd Number of Shares Description Fair Value DENSO Corp $ 9,990 Electric Power Development Co., Ltd Hankyu Hanshin Holdings, Inc Heiwa Corp Hisamitsu Pharmaceutical Co., Inc Hitachi Capital Corp Hitachi Chemical Co., Ltd Honda Motor Co., Ltd., ADR Hulic Co., Ltd ITOCHU Corp Izumi Co., Ltd 2 Japan Tobacco, Inc 4 Jupiter Telecommunications Co., Ltd 1 KDDI Corp Kewpie Corp Kobe Steel Ltd KYOWA EXEO Corp Maruichi Steel Tube Ltd Megmilk Snow Brand Co., Ltd Mitsubishi Corp Mitsubishi Tanabe Pharma Corp 50 Mitsubishi UFJ Lease & Finance Co., Ltd The Nishi-Nippon City Bank Ltd. 5 NTT DOCOMO, Inc 1 NTT Urban Development Corp Ono Pharmaceutical Co., Ltd Oracle Corp. Japan 2 PGM Holdings K.K Sankyo Co., Ltd Sapporo Hokuyo Holdings, Inc Sega Sammy Holdings, Inc 1 Seven Bank Ltd Shikoku Electric Power Co., Inc 2 SKY Perfect JSAT Holdings, Inc Sony Financial Holdings, Inc Sumitomo Corp Sumitomo Mitsui Trust Holdings, Inc Takeda Pharmaceutical Co., Ltd TOHO Holdings Co., Ltd Tokai Rubber Industries Ltd Tokyu Corp Toyota Auto Body Co., Ltd Toyota Tsusho Corp Universal Entertainment Corp 20 USS Co., Ltd See notes to financial statements. 20 DESTRA INTERNATIONAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value Luxembourg - 1.2% 26 Millicom International Cellular SA $ 2,500 RTL Group* Mexico - 0.7% Fresnillo PLC 80 Telefonos de Mexico SAB de CV, ADR Netherlands - 2.3% AEGON NV* 31 CNH Global NV* Heineken Holding NV 32 Hunter Douglas NV New World Resources NV 95 Royal Dutch Shell PLC - Class A, ADR Peru - 0.1% Hochschild Mining PLC Philippines - 0.1% 15 Philippine Long Distance Telephone Co., ADR Portugal - 4.1% Banco Espirito Santo SA Brisa Auto-Estradas de Portugal SA CIMPOR-Cimentos de Portugal, SGPS SA EDP-Energias de Portugal SA Portucel-Empresa Produtora de Pasta e Papel SA Portugal Telecom, SGPS SA South Korea - 0.1% 36 SK Telecom Co., Ltd., ADR Spain - 9.3% ACS Actividades de Construccion y Servicios SA Banco Espanol de Credito SA Caja de Ahorros del Mediterraneo Cia Espanola de Petroleos SA 64 Corporacion Financiera Alba SA Criteria Caixa Corp SA Endesa SA 98 Grupo Catalana Occidente SA Mapfre SA 34 Prosegur Compania de Seguridad SA Number of Shares Description Fair Value 81 Telefonica SA, ADR $ 2,043 Zardoya Otis SA Switzerland - 1.9% ACE Ltd 35 Allied World Assurance Co. Holdings Ltd Ferrexpo PLC 41 Garmin Ltd 15 Novartis AG, ADR 95 TE Connectivity Ltd 24 Tyco International Ltd Taiwan - 0.1% 54 Taiwan Semiconductor Manufacturing Co., Ltd., ADR United Arab Emirates - 0.3% Dragon Oil PLC* United Kingdom - 12.9% 3i Group PLC Aberdeen Asset Management PLC Amlin PLC Ashmore Group PLC Associated British Foods PLC Aviva PLC Balfour Beatty PLC 10 British American Tobacco PLC, ADR British Sky Broadcasting Group PLC BT Group PLC Carillion PLC Centrica PLC 28 Diageo PLC, ADR Eurasian Natural Resources Corp. PLC 85 GlaxoSmithKline PLC, ADR Hargreaves Lansdown PLC Imperial Tobacco Group PLC Intermediate Capital Group PLC International Power PLC Investec PLC J Sainsbury PLC Jardine Lloyd Thompson Group PLC Millennium & Copthorne Hotels PLC National Grid PLC Northumbrian Water Group PLC Pennon Group PLC Petrofac Ltd PZ Cussons PLC See notes to financial statements. 21 DESTRA INTERNATIONAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value United Kingdom (continued) Reckitt Benckiser Group PLC $ 5,441 Schroders PLC Scottish & Southern Energy PLC Shaftesbury PLC Smiths Group PLC 57 Spectris PLC 40 Spirax-Sarco Engineering PLC Sports Direct International PLC* St. James’s Place PLC Stagecoach Group PLC Standard Life PLC Unilever PLC 42 Willis Group Holdings PLC Total Common Stocks (Cost $989,330) Money Market Mutual Funds - 1.3% United States - 1.3% Fidelity Institutional Money Market Prime, 0.04% (a) (Cost $14,166) $ 14,166 Total Investments - 99.7% (Cost $1,003,496) Other Assets in excess of Liabilities - 0.3% Net Assets - 100.0% $ 1,054,809 % of Summary by Industry Fair Value Net Assets Automobiles & Components $ 30,931 2.9% Banks Capital Goods Commercial & Professional Services Consumer Durables & Apparel Consumer Services Diversified Financials Energy Food & Staples Retailing Food, Beverage & Tobacco Health Care Equipment & Services Household & Personal Products Insurance Materials Media Pharmaceuticals, Biotechnology & Life Sciences Real Estate Retailing Semiconductors & Semiconductor Equipment Software & Services Technology Hardware & Equipment Telecommunication Services Transportation Utilities Money Market Mutual Funds Total Investments Other Assets in excess of Liabilities Net Assets 100.0% ADR - American Depositary Receipt AG - Stock Corporation GP - General Partnership NV - Publicly Traded Company OYJ - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAB de CV - Variable Capital Company SE - Stock Corporation SpA - Limited Share Company * - Non-income producing security. (a) - Interest rate shown reflects yield as of March 31, 2011. See notes to financial statements. 22 DESTRA US ALL CAP L-SERIES FUND PORTFOLIO OF INVESTMENTS March 31, 2011 (unaudited) Number of Shares Description Fair Value COMMON STOCKS - 98.4% Automobiles & Components - 2.3% 79 Federal-Mogul Corp.* $ 1,967 50 Honda Motor Co., Ltd. , ADR (Japan) 48 Icahn Enterprises LP 92 Johnson Controls, Inc Lear Corp 67 Magna International, Inc. (Canada) TRW Automotive Holdings Corp.* Banks - 1.5% 41 BOK Financial Corp Canadian Imperial Bank of Commerce (Canada) 39 Commerce Bancshares, Inc Capital Goods - 10.2% 63 Aecom Technology Corp.* 24 Alliant Techsystems, Inc. 53 AMETEK, Inc 45 CNH Global NV* (Netherlands) 89 Danaher Corp 29 Donaldson Co., Inc 46 Eaton Corp 22 Elbit Systems Ltd. (Israel) General Dynamics Corp 33 Hubbell, Inc. - Class B 34 Huntington Ingalls Industries, Inc.* 67 Illinois Tool Works, Inc 24 Ingersoll-Rand PLC (Ireland) 83 L-3 Communications Holdings, Inc. Lockheed Martin Corp Northrop Grumman Corp Oshkosh Corp.* 23 Parker Hannifin Corp 19 Precision Castparts Corp Raytheon Co 1 Seaboard Corp 35 Tyco International Ltd. (Switzerland) Commercial & Professional Services - 0.6% Waste Management, Inc Consumer Durables & Apparel - 0.2% 59 Garmin Ltd. (Switzerland) Number of Shares Description Fair Value Consumer Services - 0.5% 44 Weight Watchers International, Inc $ 3,084 65 Yum! Brands, Inc Diversified Financials - 7.2% American Capital Ltd.* 30 Ameriprise Financial, Inc Ares Capital Corp 48 BlackRock, Inc Capital One Financial Corp 6 CME Group, Inc 83 Franklin Resources, Inc 67 Nelnet, Inc. - Class A 30 Northern Trust Corp Och-Ziff Capital Management Group – Class A 46 Raymond James Financial, Inc SLM Corp.* State Street Corp 32 T. Rowe Price Group, Inc Energy - 13.0% 37 Alliance Holdings GP LP 94 Boardwalk Pipeline Partners LP 28 Buckeye Partners LP 28 Cameco Corp. (Canada) 96 El Paso Pipeline Partners LP Enbridge, Inc. (Canada) Encana Corp. (Canada) 89 Energy Transfer Equity LP EXCO Resources, Inc Hess Corp 29 Kinder Morgan Energy Partners LP 56 Magellan Midstream Partners LP Marathon Oil Corp 26 Murphy Oil Corp 57 National Oilwell Varco, Inc 68 Natural Resource Partners LP Nexen, Inc. (Canada) 25 NuStar Energy LP 26 ONEOK Partners LP 50 Plains All American Pipeline LP Royal Dutch Shell PLC, ADR (Netherlands) 19 SEACOR Holdings, Inc.* 42 Ship Finance International Ltd. (Bermuda) Spectra Energy Corp 21 Sunoco Logistics Partners LP 74 Talisman Energy, Inc. (Canada) TransCanada Corp. (Canada) Williams Partners LP YPF SA, ADR (Argentina) See notes to financial statements. 23 DESTRA US ALL CAP L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value Food & Staples Retailing - 0.8% 86 The Kroger Co. $ 2,061 Sysco Corp. Food, Beverage & Tobacco - 5.4% Archer-Daniels-Midland Co 14 British American Tobacco PLC, ADR* (United Kingdom) 37 Brown-Forman Corp. - Class B 41 Diageo PLC, ADR (United Kingdom) 86 General Mills, Inc 43 H.J. Heinz Co Hormel Foods Corp 59 The JM Smucker Co 50 Kellogg Co 21 Lorillard, Inc 53 McCormick & Co., Inc 28 Mead Johnson Nutrition Co Molson Coors Brewing Co. - Class B Pilgrim’s Pride Corp. * Reynolds American, Inc Health Care Equipment & Services - 5.4% 54 Aetna, Inc 79 Baxter International, Inc 99 Becton, Dickinson & Co 47 Cardinal Health, Inc Coventry Health Care, Inc.* Covidien PLC (Ireland) 54 Express Scripts, Inc.* Humana, Inc.* 35 McKesson Corp 45 Medco Health Solutions, Inc.* 45 St. Jude Medical, Inc Stryker Corp 53 WellPoint, Inc Household & Personal Products - 1.2% 58 Avon Products, Inc Kimberly-Clark Corp Insurance - 12.8% ACE Ltd. (Switzerland) AEGON NV* (Netherlands) Aflac, Inc 6 Alleghany Corp.* 32 Allied World Assurance Co. Holdings Ltd. (Switzerland) 47 The Allstate Corp 53 Alterra Capital Holdings Ltd. (Bermuda) 85 American Financial Group, Inc Number of Shares Description Fair Value 28 Aon Corp $ 1,483 28 Aspen Insurance Holdings Ltd. (Bermuda) 54 Assurant, Inc Assured Guaranty Ltd. (Bermuda) 62 Axis Capital Holdings Ltd. (Bermuda) The Chubb Corp 77 Cincinnati Financial Corp CNA Financial Corp 21 Endurance Specialty Holdings Ltd. (Bermuda) 20 Erie Indemnity Co. - Class A 13 Everest Re Group Ltd. (Bermuda) 87 Fidelity National Financial, Inc. - Class A 37 Hartford Financial Services Group, Inc 61 HCC Insurance Holdings, Inc Loews Corp 46 Manulife Financial Corp.* (Canada) 4 Markel Corp.* Marsh & McLennan Cos., Inc 31 Mercury General Corp 33 Montpelier Re Holdings Ltd. (Bermuda) 36 PartnerRe Ltd. (Bermuda) 15 Platinum Underwriters Holdings Ltd. (Bermuda) 18 ProAssurance Corp.* The Progressive Corp 43 Protective Life Corp Prudential Financial, Inc 50 Reinsurance Group of America, Inc. 33 RenaissanceRe Holdings Ltd. (Bermuda) Sun Life Financial, Inc. (Canada) 34 Torchmark Corp 36 Transatlantic Holdings, Inc The Travelers Cos., Inc 50 Unitrin, Inc Unum Group 40 Validus Holdings Ltd. (Bermuda) 39 Willis Group Holdings PLC (United Kingdom) 77 W.R. Berkley Corp Materials - 2.1% 29 Air Products & Chemicals, Inc 35 AptarGroup, Inc 96 Ball Corp 34 International Flavors & Fragrances, Inc See notes to financial statements. 24 DESTRA US ALL CAP L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value Materials (continued) Kinross Gold Corp. (Canada) $ 4,016 23 PPG Industries, Inc 42 Praxair, Inc 76 Sealed Air Corp 58 Sonoco Products Co Media - 4.5% 36 John Wiley & Sons, Inc. - Class A The McGraw-Hill Cos., Inc. News Corp. - Class A 41 Omnicom Group, Inc 54 Scripps Networks Interactive, Inc. - Class A Shaw Communications, Inc. – Class B (Canada) Thomson Reuters Corp 48 Time Warner Cable, Inc Viacom, Inc. - Class B 3 The Washington Post Co. - Class B Pharmaceuticals, Biotechnology & Life Sciences - 2.2% 47 Agilent Technologies, Inc.* 42 Allergan, Inc. 33 Biogen Idec, Inc.* 36 Celgene Corp.* Gilead Sciences, Inc.* GlaxoSmithKline PLC, ADR (United Kingdom) Impax Laboratories, Inc.* 22 Novartis AG , ADR (Switzerland) 54 Thermo Fisher Scientific, Inc Real Estate - 0.6% 77 Brookfield Asset Management, Inc. – Class A (Canada) Brookfield Properties Corp Retailing - 1.4% 6 AutoZone, Inc.* 35 Bed Bath & Beyond, Inc.* 84 The Gap, Inc 66 Genuine Parts Co Liberty Media Corp. – Interactive – Class A* 21 Signet Jewelers Ltd.* (Bermuda) 54 TJX Cos., Inc Number of Shares Description Fair Value Semiconductors & Semiconductor Equipment - 0.2% Amkor Technology, Inc.* $ 1,880 78 Taiwan Semiconductor Manufacturing Co., Ltd., ADR (Taiwan) Software & Services - 1.7% 45 Accenture PLC - Class A (Ireland) 67 Automatic Data Processing, Inc. 69 CA, Inc CGI Group, Inc. - Class A* (Canada) Computer Sciences Corp 37 DST Systems, Inc 89 The Western Union Co. Technology Hardware & Equipment - 4.2% 84 Arrow Electronics, Inc.* Avnet, Inc.* AVX Corp Corning, Inc Dell, Inc.* 95 Harris Corp Ingram Micro, Inc. - Class A* TE Connectivity Ltd. (Switzerland) Xerox Corp Telecommunication Services - 2.9% BCE, Inc. (Canada) Brasil Telecom SA , ADR (Brazil) 42 CenturyLink, Inc 39 Millicom International Cellular SA (Luxembourg) 22 Philippine Long Distance Telephone Co., ADR (Philippines) Rogers Communications, Inc. – Class B (Canada) 52 SK Telecom Co. Ltd. , ADR (South Korea) Telefonica SA , ADR (Spain) Telefonos de Mexico SAB de CV – Class L, ADR (Mexico) Transportation - 2.2% Canadian National Railway Co. (Canada) 46 Canadian Pacific Railway Ltd. (Canada) 52 CSX Corp See notes to financial statements. 25 DESTRA US ALL CAP L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2011 (unaudited) Number of Shares Description Fair Value Transportation (continued) 43 FedEx Corp $ 4,023 48 Norfolk Southern Corp Utilities - 15.3% 57 AGL Resources, Inc 59 Alliant Energy Corp Ameren Corp American Electric Power Co., Inc 70 American Water Works Co., Inc 36 AmeriGas Partners LP 53 Atmos Energy Corp 25 Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) Consolidated Edison, Inc Dominion Resources, Inc. 77 DPL, Inc 84 DTE Energy Co Duke Energy Corp Edison International 50 Energen Corp Entergy Corp Exelon Corp GenOn Energy, Inc.* 84 Great Plains Energy, Inc MDU Resources Group, Inc NextEra Energy, Inc 47 NSTAR 57 OGE Energy Corp Pampa Energia SA , ADR (Argentina) PG&E Corp 66 PPL Corp Progress Energy, Inc Public Service Enterprise Group, Inc 66 SCANA Corp 33 Sempra Energy 59 UGI Corp Xcel Energy, Inc Total Common Stocks (Cost $1,085,482) Money Market Mutual Fund - 1.7% Fidelity Institutional Money Market Prime, 0.04%(a) (Cost $20,584) Description Fair Value Total Investments - 100.1% (Cost $1,106,066) $ 1,176,858 Liabilities in excess of other Assets - (0.1%) Net Assets - 100.0% $ 1,175,261 % of Summary by Country Fair Value Net Assets Argentina 0.6% Bermuda Brazil Canada Ireland Israel Japan Luxembourg Mexico Netherlands Philippines South Korea Spain Switzerland Taiwan United Kingdom United States Money Market Mutual Funds Total Investments Liabilities in excess of other Assets Net Assets 100.0% ADR - American Depositary Receipt AG - Stock Corporation GP - General Partnership LP – Limited Partnership NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAB de CV – Variable Capital Company SE - Stock Corporation * - Non-income producing security. (a)- Interest rate shown reflects yield as of March 31, 2011. See notes to financial statements. 26 STATEMENTS OF ASSETS AND LIABILITIES March 31, 2011 (unaudited) Destra Destra Destra Global International US All Cap L-Series L-Series L-Series Fund Fund Fund Assets Investments in securities, at fair value $ $ $ Cash 11 Receivables: Due from the advisor Deferred offering costs Dividends and interest Foreign tax reclaims 33 56 15 Total assets Liabilities Payables: Offering costs Trustees’ fees Other expenses and liabilities Total liabilities Net Assets $ $ $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ $ $ Undistributed net investment income Net realized gain on investments 77 Net unrealized appreciation on investments Net Assets $ $ $ Investments in Securities at Cost $ $ $ Net Assets Class A $ $ $ Class I $ $ $ Shares Outstanding Class A 70 70 Class I Net Asset Value Per Share Class A $ $ $ Class I $ $ $ See notes to financial statements. 27 STATEMENTS OF OPERATIONS For the period December 30, 2010* through March 31, 2011 (unaudited) Destra Destra Destra Global International US All Cap L-Series L-Series L-Series Fund Fund Fund Investment Income Dividend income† $ $ $ Expenses Transfer agent fees Offering cost Legal fees Audit fees Trustees’ fees and expenses Insurance fees Shareholder reporting fees Administration and accounting fees Advisory fees Custody fees Other fees Total expenses Less: expense waivers and reimbursements ) ) ) Net expenses Net Investment Income $ $ $ Realized and Unrealized Gain (Loss): Net realized gain on: Investments in securities $ $ $
